Citation Nr: 1220919	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from August 2001 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania that granted service connection and assigned initial ratings for a left knee disability and vasomotor rhinitis.    

In May 2010, the Board denied the claims for higher initial ratings, but determined that the issue of entitlement to TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Board remanded the issue of entitlement to TDIU for additional notification and development.  The case is now ready for appellate review. 


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Appropriate notice was sent to the Veteran in May 2010.  Such notice included information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Thus, the notice requirements under the VCAA have been fully satisfied. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Moreover, the Veteran was afforded a VA examination in May 2010 to evaluate his  employability.  The Board finds that the VA examination is adequate because, as shown below, it is based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since his last evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran is service-connected for the following: left knee disability, rated as 10 percent disabling; and vasomotor rhinitis and sinus headaches each rated as noncompensably disabling.  His combined rating is 10 percent.  Accordingly, the Veteran does not have a single disability rated 60 percent or a combined rating of at least 70 percent, and he does not meet the above-stated percentage requirements. Hence, the criteria for a schedular evaluation for TDIU under 38 C.F.R. § 4.16(a) have therefore not been met.  For this reason, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

In the instant case, the evidence fails to establish an exceptional or unusual disability picture, and as such, extraschedular referral under 38 C.F.R. § 4.16(b) is not required, as will be discussed below. 

A February 2008 VA knee examination showed that the Veteran worked in construction and his left knee disability posed moderate impairment to his occupational duties.  He had left knee pain while ascending and descending steep grades and from prolonged standing or walking.  X-rays of the left knee were normal, and the examiner assessed left knee patellar tendonitis.  He opined that it had a moderate affect on the Veteran's current occupational duties.  

The Veteran also underwent a VA sinus examination in February 2008.  He was diagnosed with vasomotor rhinitis, but was found to have minimal symptoms.  

In September 2008, the Veteran reported that he quit his job as a plumber due to his left knee disability and continued sinus problems.

In February 2009, the Veteran described the multiple medications he used to treat his rhinitis and sinus headache symptoms.  He also reported regular use of over the counter pain medication and using three different knee braces to alleviate his left knee pain.  He had to limit his recreational activities.    

VA reexamined the Veteran for his left knee disability in November 2009.  He reported attending college to earn an engineering degree.  X-rays continued to show the left knee to be within normal limits.  Following clinical examination, the examiner concluded that his left knee disability should not interfere with his current activities as a student, but would have interfered with his prior occupation in construction.  

A November 2009 VA sinus examination showed that the Veteran had episodic allergic rhinitis.  No occupational impairment was noted.  

In May 2010, a VA examiner reviewed the claims folder and conducted a thorough clinical examination.  She concluded that there was no objective evidence showing that the Veteran's service connected disabilities precluded employment.  She noted that the Veteran's separation examination did not indicate that his service connected disabilities were debilitating.  For the left knee disability, she observed that the Veteran continued to participate in snowboarding.  For the rhinitis and sinus headaches, she noted that these symptoms have resolved following septoplasty and inferior turbinoplasty.  Since the May 2010 VA examiner's opinion was based upon review of the claims folder, clinical examination, and is consistent with the record, the Board considers this opinion to be highly probative of the Veteran's employability.  Barr, supra.   

In summary, the Veteran does not meet the percentage threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  His service connected disabilities manifest by symptoms that are contemplated by the schedular rating criteria.  The record shows these disabilities pose some interference with employment, but the overall evidence fails to demonstrate that they render him unable to secure and follow substantially gainful employment.  See VA examination reports from February 2008, November 2009, and May 2010.  Based upon the foregoing evidence, there is no basis for a referral of this case under 38 C.F.R. § 4.16(b) to consider whether the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to TDIU is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


